DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the applicant’s reply of 7/13/2022, the specification, claims, and abstract were amended. Based on these amendments, the objections to the abstract, specification, and claims and the rejection under 35 U.S.C. 112 included in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0370119 (“Spence”), cited in an IDS.
Regarding claim 1, Spence discloses a 3D printing method (see paragraphs 24 and 47 and the abstract) for fluoropolymer-based energetic material (see paragraphs 29 and 35, which discuss the use of polytetrafluoroethylene (PTFE)), wherein the method comprises:
a) preparing a fluoropolymer-based energetic material (see paragraphs 29, 35, 37-38, and 40-41) that consists essentially of a fluoropolymer as an oxidizer (see paragraphs 29 and 35, which discuss the use of PTFE as an oxidizer) and a reactive metal or metal oxide (see paragraphs 29 and 36, which discuss the use of aluminum or, more generally, a metallic fuel) (the language “consists essentially of” is discussed below);
b) preparing a fluoropolymer-based energetic material filament by adding the fluoropolymer-based energetic material to a filament extruder (see paragraphs 37-41 and Figure 3); and
c) 3D printing the fluoropolymer-based energetic material filament to provide a 3D printed fluoropolymer-based energetic material (see paragraphs 24 and 47 and the abstract) at a temperature that is one of at and below the onset to reaction temperature of the fluoropolymer (this would have been obvious to one of ordinary skill in the art in view of paragraph 34).
With respect to the limitation that the energetic material “consists essentially of” a fluoropolymer and a reactive metal or metal oxide, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). In the present invention, the basic and novel characteristics are the ability to 3D print energetic material containing a fluoropolymer and reactive metal (see paragraphs 4-9 and 15-16), particularly doing so in a way that leads to consistent printing performance and therefore consistent combustion performance (see paragraph 48-49, 51, 56, and 60).
As discussed above, Spence discloses 3D printing an energetic material filament (see paragraphs 24 and 47 and the abstract), with the energetic material filament containing a fluoropolymer (see paragraphs 29 and 35, which discuss PTFE) and a reactive metal or metal oxide (see paragraphs 29 and 36, which discuss the use of aluminum or, more generally, a metallic fuel). Paragraph 35 of Spence states that PTFE is a typical organic oxidizer and that the oxidizer can be contained in the energetic plastic filament up to about 95 weight percent. Paragraph 47 of Spence states that the mass fraction of the energetic material in the filament is not typically greater than about 95 weight percent and that the energetic material is preferably present in the greatest mass fraction possible while still maintaining desired physical properties. Besides the energetic material, the other ingredient of the filament is a thermoplastic elastomer (TPE) or energetic thermoplastic elastomer (ETPE). See paragraphs 8-9, 31, 38, and 58.
In view of the above, the fluoropolymer-based energetic material of Spence is considered to consist essentially of a fluoropolymer and a reactive metal or metal oxide, as claimed. The presence of, for example, about 5% weight percent TPE or ETPE does not materially affect the basic and novel characteristics identified by the applicant. Specifically, the filament of Spence contains a fluoropolymer and reactive metal and can be 3D printed, as desired. Furthermore, there is nothing of record to indicate that the printing or combustion performance of these filaments is inconsistent. 

Regarding claim 2, Spence discloses the use of PTFE. See paragraphs 29 and 35 and the rejection of claim 1.

Regarding claims 4 and 5, Spence discloses the use of aluminum. See paragraph 29 and the rejection of claim 1.

Regarding claims 6 and 8, Spence discloses energetic thermoplastic filaments having diameters of about 1.75 mm or about 3 mm (see paragraphs 14, 45, and 56 and Figure 1), which would result in layers having corresponding heights. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 12, it would have been obvious to one of ordinary skill in the art to have carried out the 3D printing at a temperature not higher than the onset to reaction temperature of the fluoropolymer to prevent accidental combustion, as discussed in paragraph 34 of Spence. It would have been obvious to one of ordinary skill in the art to have carried out the 3D printing at a temperature above the melting point of the fluoropolymer because the filaments of Spence are meant to be used in FDM printers (see paragraphs 24 and 47 and the abstract) and FDM printers function by printing molten build material.

Regarding claim 14, Spence discloses wherein the 3D printing method is fused deposition modeling (FDM) (see paragraphs 24 and 47 and the abstract).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spence, as applied to claim 2 or 1 above, and further in view of Chuan Huang et al., Electrospray Deposition of Energetic Polymer Nanocomposites with High Mass Particle Loadings: A Prelude to 3D Printing of Rocket Motors, Advanced Engineering Materials, 2015, 17, No. 1, 95-101 (“Huang”), cited in an IDS.
Regarding claim 3, Spence does not explicitly disclose that the fluoropolymer is PVDF. However, Spence does disclose the use of an organic oxidizer, such as PTFE. See paragraphs 29 and 35.
Huang discloses a method of making an energetic material from PVDF and aluminum. See the abstract and Precursor Preparation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted PVDF for PTFE in Spence since both materials are organic oxidizers and fluoropolymers and Huang indicates that PVDF can be used with aluminum as an energetic material (see the abstract and Precursor Preparation of Huang). This would represent the simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Regarding claim 19, please see the rejections of claims 1 and 3-5.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spence, as applied to claim 1 or 12 above, and further in view of US 2018/0237627 (“Liu”).
Regarding claim 7, Spence does not explicitly disclose that the 3D printing is carried out with a printing speed of 1-20 mm/s. However, Liu discloses printing a fluoropolymer by FDM at 20 mm/s. See paragraphs 87-90. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the 3D printing of Spence at 20 mm/s since Liu discloses that this is a suitable speed for printing a fluoropolymer by FDM. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 13, Spence does not explicitly disclose that the 3D printing is carried out at a temperature below 310 °C when the fluoropolymer is PVDF. However, Liu discloses printing PVDF by FDM at 260 °C. See paragraphs 87-90. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the 3D printing of Spence at 260 °C when the fluoropolymer is PVDF since Liu discloses that this is a suitable temperature for printing PVDF by FDM. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spence, as applied to claim 1 above, and further in view of US 2019/0344496 (“Bartow”).
Regarding claim 20, Spence does not disclose wherein the fluoropolymer-based energetic material is prepared as a pellet. In Spence, the constituents of the energetic thermoplastic filament are in particulate form. See paragraph 37. However, it is well known in the art to produce filaments by adding pellets containing multiple ingredient to an extruder. See paragraphs 228-234 of Bartow, for example. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used pellets rather than particulates in Spence, as taught by Bartow. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Response to Arguments
The applicant's arguments regarding the rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive. The applicant argues that the prior art fails to disclose a fluoropolymer-based energetic material that consists essentially of a fluoropolymer as an oxidizer and a reactive metal or metal oxide (amended claim 1) or, more specifically, PVDF and aluminum (new claim 19). The examiner respectfully disagrees. See the rejections of claims 1 and 19 above. Specifically, the inclusion of a small amount of TPE or ETPE in Spence does not materially affect the basic and novel characteristics of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744